Citation Nr: 1105531	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981 
and from August 2005 to July 2006.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and August 2007 rating 
decisions of the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the 
Veteran's left ear hearing loss is causally related to her 
military service.

2.  Competent and credible lay evidence shows continuity of the 
Veteran's symptoms of tinnitus from the time of her military 
service.

3.  The Veteran's low back disorder initially began after her 
first period of active duty service and pre-existed her 
subsequent military service.

4.  The Veteran's low back disorder is presumed to have been 
aggravated by her military service


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A low back disorder was aggravated by military service.  38 
U.S.C.A. §§ 1101, 1131, 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

As the instant decision grants service connection for tinnitus 
and a low back disorder, any defects as to notice or assistance 
are found not have prejudiced the Veteran and need not be 
discussed further.

With respect to the left ear hearing loss claim, the Veteran was 
sent a letter in September 2006 that fully explained all notice 
elements and was issued prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what type 
of information and evidence was needed to establish a disability 
rating and effective date.  Accordingly, no further development 
is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IDT) during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2010). 
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101, 106, 1131 (West 2002).

Left Ear Hearing Loss

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In this case, the last recorded puretone threshold results are 
found in November 2005 service treatment records.  At that time, 
the auditory thresholds in the applicable frequencies 500, 1000, 
2000, 3000, and 4000 hertz, were 20, 25, 15, 10, and 0, 
respectively.  The Veteran's May 2006 Medical Evaluation Board 
noted mild high frequency hearing loss; however, frequencies 
above 4000 Hertz are not considered for the purposes of 
establishing an impaired hearing disability under 38 C.F.R. 
§ 3.385.  

The Veteran underwent a VA examination in conjunction with this 
claim in April 2007.  This VA audiologist did not report left ear 
puretone thresholds, as he strongly believed that they were non-
organic because of very poor puretone average to speech 
recognition test agreement and poor inter-test consistency.  Her 
speech recognition score was 100 percent.  The Veteran has not 
submitted any private audiometric findings.  

The November 2005 findings do indicate some degree of clinical 
hearing loss, specifically at the 1000 Hertz level.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993)(finding that the threshold for 
normal hearing is from zero to 20 decibels).  However, such loss 
is not sufficient to establish an impaired hearing disability for 
VA purposes.  As such, the current disability requirement has not 
been satisfied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid claim).  
In the absence of competent and credible evidence showing the 
Veteran has the claimed disability, service connection must be 
denied.

It is further noted that the Veteran's entrance examination in 
July 1978, associated with her first tour of active duty, showed 
some degree of hearing loss.  However, given that her current 
hearing loss is not sufficiently severe to qualify as a 
disability for VA purposes, a discussion of the presumptions of 
soundness and aggravation are unnecessary here.  

In short, the requirement of competent medical evidence of 
current disability has not been met as to this claim.  For the 
above reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

Again, with regard to the Veteran's claim for tinnitus, direct 
service connection requires competent and credible evidence of a 
current disability.  Davidson, 581 F.3d 1313.  In her December 
2006 statement, the Veteran noted that she suffered from 
tinnitus.  As the symptoms of tinnitus are capable of lay 
observation, the current disability requirement has been met.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran is claiming continuous tinnitus symptoms since active 
service.  In this regard, service connection may be established 
by a continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
In addition to being competent to provide lay evidence regarding 
her current tinnitus, she is also competent to provide lay 
evidence concerning the onset and continuity of these symptoms, 
regardless of the lack of contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
question then becomes whether such lay evidence is credible.  

In the instant case, tinnitus was not noted in service.  The 
Veteran began complaining of tinnitus shortly after separation 
from service, as evidenced by her December 2006 claim.  She 
described this to the April 2007 VA audiologist as a low pitch 
humming.  The examiner noted that the Veteran reported a five-
year history of tinnitus, which would place the onset of symptoms 
before the Veteran's second period of active duty service.  
However, her previous statement was clear in her assertion that 
her symptoms began while she was in the military working in a 
petroleum pipeline company.  She was exposed to loud noise from 
the oil pumps, which is consistent with her military occupational 
specialty of petroleum supply for that period of service.  Thus, 
the Veteran is afforded the benefit of the doubt and her December 
2006 statement is deemed credible.  Thus, the evidence favors a 
finding of continuity of symptomatology dating back to military 
service.  Accordingly, service connection for tinnitus is 
warranted.



Lumbar Spine Claim

As an initial matter, although she appropriately imitated her 
appeal from an August 2007 rating decision that denied service 
connection for degenerative joint disease of the lumbar spine, 
she did not timely file a substantive appeal.  Generally, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the claimant, or, within the remainder of the one-
year period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  In this case, the statement of the case was 
issued in August 2008.  Thus the filing deadline to respond to 
this SOC was in October 2008.  VA did not receive a substantive 
appeal prior to that time, nor did VA receive a request for an 
extension of that time frame.  See 38 C.F.R. § 20.303.  Indeed, 
the only correspondence received from the Veteran during this 
time frame was a declaration of the status of dependents form in 
September 2008.  

However, the Board may waive the requirement of a timely-filed 
substantive appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  In 
a June 2009 statement, the Veteran inquired as to why 
correspondence from the RO did not also address the low back 
claim.  In response to this statement, the RO added this issue to 
the October 2009 supplemental statement of the case (SSOC).  As 
such, the RO implicitly waived the substantive appeal 
requirement.  Therefore, the Board assumes jurisdiction over this 
claim and will proceed with a decision on the merits with regard 
to this issue.

The initial consideration in a claim of service connection is 
whether the Veteran has a current disability.  See Davidson, 581 
F.3d 1313.  The June 2006 physical evaluation board found that 
the Veteran had multilevel degenerative disc disease.   The 
January 2007 VA examiner found limitation of motion of the lumbar 
spine.  Thus, the current disability requirement is satisfied 
here.

Next, service connection requires an in-service occurrence or 
aggravation of a disease or injury.  See id.  With regard to the 
Veteran's first period of active service, her service treatment 
records dated in April 1980 show a complaint of low back pain.  A 
back examination was performed and the results were found to be 
within normal limits.  The Veteran's April 1981 separation 
examination noted a normal spine.  Thus, there is no indication 
of a chronic low back condition with its onset during this period 
of service.  

Later records note back surgery (disc removal) in 1992 and 
subsequent chronic back pain.  This occurred between the 
Veteran's two periods of active duty service and the evidence of 
record does not suggest that this surgery was precipitated by an 
in-service injury.  Conversely, service records note lifting 
injuries in July 2005, during her reserves service (a period of 
ACDUTRA), that were determined to be in the line of duty.  These 
documented injuries in the line of duty in July 2005 are 
sufficient to satisfy the in-service injury requirement.

The question thus becomes whether the July 2005 injuries 
aggravated the existing disability that was shown by the previous 
back surgery.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. Derwinski, 1 
Vet. App. 228 (1991) (holding that VA must point to a specific 
finding that increase in disability is due to the natural 
progress of the condition).  The June 2006 physical evaluation 
board found that the Veteran's multilevel degenerative disc 
disease was "permanently service aggravated by lifting strain in 
[July 2005]."  Thus, aggravation is shown.

In order to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service, clear and unmistakable evidence (obvious or manifest) is 
required.  38 C.F.R. § 3.306(b).  It is the Government's burden 
to rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-aggravation 
result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 
116, 131 (2003) (citation omitted).  Although, the January 2007 
VA medical examiner opined in his July 2007 addendum that there 
was no aggravation of the Veteran's low back disorder beyond the 
natural progression of the disease and aging, this finding is in 
direct conflict with the early finding of the physical evaluation 
board.  As there is conflicting evidence, the clear and 
unmistakable evidence standard has not been met and the 
presumption of aggravation is not rebutted.

Therefore, the record evidence has not established that the 
Veteran's pre-existing low back disorder was not permanently 
worsened beyond the natural progress of the preexisting 
disability by her military service.  VA has not met its burden 
and service connection is granted to the extent that the 
Veteran's preexisting low back condition was aggravated by her 
July 2005 injury in the line of duty.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to service connection for low back disorder is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

An April 2007 rating decision denied service connection for a 
right ankle disability.  A timely April 2008 communication 
referenced the notice letter associated with the unfavorable 
determination and proceeded to discuss an ankle problem.  The 
Veteran appeared to dispute the fact that her claim had been 
denied solely on the basis of normal x-ray findings.  This 
statement, when construed in the light most favorable to the 
Veteran, is deemed to meet the requirements for a notice of 
disagreement under 38 C.F.R. § 20.201.  The Board observes that 
no statement of the case has been issued in response to the 
notice of disagreement.  Thus, the RO must issue such statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement 
of the case, on the appeal initiated by the Veteran from 
the April 2007 rating decision that denied service 
connection for a right ankle disability.  The Veteran and 
her representative should be clearly advised of the need to 
file a substantive appeal if she wishes to complete an 
appeal from that determination.  If an appeal is perfected, 
then the case should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


